ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Balfour Beatty Construction, LLC             )      ASBCA Nos. 60774, 60826, 61254
                                             )
Under Contract No. N624 73-10-D-5407         )

APPEARANCES FOR THE APPELLANT:                      Jason R. Thornton, Esq.
                                                    Daniel P. Scholz, Esq.
                                                     Finch, Thornton & Baird, LLP
                                                     San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Matthew D. Bordelon, Esq.
                                                     Senior Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE WILSON

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7I08(b), and the
parties' "Joint Stipulation of Judgment Pursuant to Settlement Agreement" dated
June 11, 2018, that the appeals are sustained. In the nature of a consent judgment, the
Board makes a monetary award to appellant in the amount of $80,000.00. This
amount is inclusive of interest. No further interest shall be paid.

      Dated: June 27, 2018



                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

I concur                                          I concur

                                                   (lo.A          if!!_. Utt~··
RICHARD SHACKLEFORD                               C~.~McNii'k
Administrative Judge                              Administrative Judge
Acting Chairman                                   Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals
                                                                                       II
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60774, 60826, 61254,
Appeals of Balfour Beatty Construction, LLC, rendered in conformance with the
Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                                                                       .I.·
                                                                                       .




                                           2
                ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Balfour Beatty Construction, LLC             )      ASBCA Nos. 60774, 60826, 61254
                                             )
Under Contract No. N62473-10-D-5407          )

APPEARANCES FOR THE APPELLANT:                      Jason R. Thornton, Esq.
                                                    Daniel P. Scholz, Esq.
                                                     Finch, Thornton & Baird, LLP
                                                     San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                     Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Matthew D. Bordelon, Esq.
                                                     Senior Trial Attorney

                 OPINION BY ADMINISTRATIVE JUDGE WILSON

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' "Joint Stipulation of Judgment Pursuant to Settlement Agreement" dated
June 11, 2018, that the appeals are sustained. In the nature of a consent judgment, the
Board makes a monetary award to appellant in the amount of $80,000.00. This
amount is inclusive of interest. No further interest shall be paid.

      Dated: June 27, 2018



                                                  OWEN C. WILSON
                                                  Administrative Judge
                                                  Vice Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

I concur                                          I concur

                                                                                          I
RICHARD SHACKLEFORD
Administrative Judge                              Administrative Judge
Acting Chairman                                   Armed Services Board
Armed Services Board                              of Contract Appeals
of Contract Appeals
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60774, 60826, 61254,
Appeals of Balfour Beatty Construction, LLC, rendered in conformance with the
Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                                                       f
                                                  Board of Contract Appeals




                                           2